Citation Nr: 0105265	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to July 1952.

The current appeal arose from an August 1999 rating 
determination of a Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The RO, in pertinent 
part, denied entitlement to service connection for bilateral 
hearing loss and tinnitus and continued the 10 percent 
evaluation for seborrheic dermatitis. 

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 2000, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)). 

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.





The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and is of the 
opinion that further assistance is required in order to 
satisfy the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

The service medical records show that the veteran was treated 
for otitis media, severe and deafness.  Post service medical 
records show a current diagnosis of bilateral hearing loss.  
The veteran has asserted that he has tinnitus.  

An examination could serve to determine whether the veteran 
has tinnitus, and if so whether the disability is related to 
his period of active service.  Moreover, an examination could 
serve to determine whether the veteran's current hearing loss 
is related to his period of active service. 

Accordingly, an examination is required to obtain a medical 
opinion as to whether the veteran currently has tinnitus 
and/or bilateral hearing loss that is related to active 
service.

During the March 2000 personal hearing the veteran testified 
that his service-connected seborrheic dermatitis had 
increased in severity since his last examination.  In this 
regard, he testified that he experienced constant itching and 
oozing from his scalp.  He also testified that his seborrheic 
dermatitis affected his chest and legs as well as his face 
and scalp.  The Board notes that the veteran was accorded a 
VA examination in April 1999 wherein none of the veteran's 
reported symptomatology was found.  There is no evidence that 
the veteran's chest and legs were examined.  

Associated with the claims file are VA outpatient treatment 
records subsequent to the April 1999 VA examination which 
show the veteran was seen with complaints relative to his 
service-connected seborrheic dermatitis.  

The treatment records provide no evidence as to the existence 
of an objective clinical basis for the veteran's report as to 
the severity of his disorder.  Under these circumstances, the 
Board is of the opinion that a contemporaneous comprehensive 
examination would materially assist in the adjudication of 
the claimant's appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names and addresses, and approximates 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
hearing loss, tinnitus, and skin 
disorder. 

After securing any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records. 

2.  The RO should arrange for a VA 
audio/ear disease examination of the 
veteran by an appropriate specialist for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of 
hearing loss and tinnitus.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any hearing loss and/or tinnitus 
found on examination is related to the 
veteran's period of active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  The RO should arrange for a VA 
dermatological examination by an 
appropriate specialist to ascertain the 
current nature and extent of severity of 
his seborrheic dermatitis.  The claims 
file, the criteria under 38 C.F.R. 
§ 4.118, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any opinions expressed by 
the examiner as to the nature and extent 
of severity of the veteran's skin 
disability must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
are subsequently issued also should be 
considered.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus, and an increased 
evaluation for seborrheic dermatitis.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for scheduled VA examinations without good cause shown 
may adversely affect the outcome of his claims.  38 C.F.R. § 
3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


